Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The rejection of claims 10-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment made to claim 10.
 					ALLOWABLE CLAIMS 
Claims 10-13,16-17,24-27,29,31 and 43-47 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Allowable Subject Matter indicated in the Office Action mailed on 06/26/2020 in included into the independent claims 10 and 24 by the amendment made to the claims, and into the new independent claim 43. i.e.:
the closest Prior Art of record US 4726745, WO 2013180502Al, US 4781707, DE 1566561, US 2003/0040687 and US 6539549 fail to teach, suggest or render obvious the flexible enclosure integrally formed with membrane or in any other way capable of being associated with the pump's membrane; and
the closest Prior Art of record US 4726745, WO 2013180502Al, US 4781707, DE 1566561, US 2003/0040687 and US 6539549 fail to teach, suggest or render obvious the pressing piston in the partition member that presses fluid between two reservoirs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781